Case 2:21-cv-00678-JS-AYS Document 104-1 Filed 06/23/21 Page 1 of 2 PageID #: 1433
Case 2:21-cv-00678-JS-AYS Document 104-1 Filed 06/23/21 Page 2 of 2 PageID #: 1434




                THE SUPREME COURT of OHIO
                        CERTIFICATE OF GOOD STANDING


             I, GINA WHITE PALMER, Director of the Attorney Services Division of the
     Supreme Court of Ohio, do hereby certify that I am the custodian of the records of
     the Office of Attorney Services of the Supreme Court and that the Attorney Services
     Division is responsible for reviewing Court records to determine the status of Ohio
     attorneys. I further certify that, having fulfilled all of the requirements for admission
     to the practice of law in Ohio, Mark Hayden Troutman (Attorney Reg. No. 0076390) was
     admitted to the practice of law in Ohio on November 10, 2003; has registered as an active
     attorney pursuant to the Supreme Court Rules for the Government of the Bar of
     Ohio; is in good standing with the Supreme Court of Ohio; and is entitled to
     practice law in this state.

           I further certi
     of Ohio do not indicate that the Board of Professional Conduct has filed a report
     recommending that the Supreme Court impose discipline against Mark Hayden Troutman
     purs                                           I further certify that the records of

     against Mark Hayden Troutman pursuant to Gov.Bar R. V. I further certify that the

     currently pending against Mark Hayden Troutman with the Supreme Court.


                                             IN TESTIMONY WHEREOF, I have
                                             subscribed my name and affixed the seal of
                                             the Supreme Court, this 22nd day of June,
                                             2021.


                                             GINA WHITE PALMER
                                             Director, Attorney Services Division




                                             _______________________________________
                                             Shannon Scheid
                                             Administrative Assistant, Office of Attorney Services




     *0076390*
     No. 2021-06-22-1
     Verify by email: GoodStandingRequests@sc.ohio.gov
